


Exhibit 10.32

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked ‘[***]’ and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

MASTER MERCHANDISE SALVAGE CONTRACT

 

This Master Merchandise Salvage Contract (“Master Contract”) is made on May 13,
2011 (“Effective Date”), by and between Wal-Mart Stores, Inc., a Delaware
corporation, having its principal office at 702 SW 8th St., Bontonville, AR
72716 and (hereinafter referred to as “Wal-Mart”), and Jacobs Trading, LLC, a
Minnesota limited liability company, having its principal office at 8090
Excelsior Blvd., Hopkins, MN 55343 (hereinafter referred to as “Contractor”).
“Party” or “Parties” shall mean, individually, Wal-Mart or Contractor as the
context requires and, collectively, Wal-Mart and Contractor.

 

RECITALS

 

WHEREAS, Wal-Mart and its subsidiaries and affiliates as part of their
respective retail business operations own, operate and conduct business through
numerous distribution centers and retail units, (collectively, the “Facilities”)
throughout the United States;

 

WHEREAS, consumer products are received and shipped to and from these Facilities
in the normal course of business;

 

WHEREAS, Wal-Mart regularly has need to liquidate or salvage quantities of
consumer products that have been removed from the sales stream of its retail
operations (the “Merchandise”) and sent to its Return Center(s);

 

WHEREAS, Wal-Mart desires to liquidate and salvage this Merchandise and from
time to time make such Merchandise available for purchase by Contractor; and

 

WHEREAS, Contractor desires to purchase such Merchandise.

 

NOW, THEREFORE, In consideration of their mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Wal-Mart and Contractor agree as follows.

 

1.                                       Agreement to Sell Merchandise.  This
Master Contract sets forth the general terms and conditions of the business
relationship between Wal-Mart and Contractor. Wal-Mart agrees to sell
Merchandise to Contractor as described in the form set forth in Exhibit A, Scope
of Salvaged Merchandise. The Parties may execute one or more Exhibit A(s), each
of which will be a separate Scope of Salvaged Merchandise. Upon the Parties
executing and delivering a Scope of Salvaged Merchandise, such Scope of Salvaged
Merchandise shall be incorporated herein and be deemed to part of this Master
Contract. All Merchandise offered for sale to Contractor pursuant to this Master
Contract shall be covered by and subject to the terms of this Master Contract;
any conflict in the terms of a Scope of Salvaged Merchandise with the terms of
this Master Contract set forth herein shall be resolved in favor of the terms of
that Scope of Salvaged Merchandise.

 

2.                                       Prices; Payment.  The price to be paid
by Contractor for any Merchandise purchased pursuant to this Master Contract is
listed on the respective Exhibit A, Scope of Salvaged Merchandise and
incorporated by reference into this Master Contract. Promptly following
Contractor taking possession of the Merchandise upon the pick up or shipment of
the trailer, but in no event later than seven (7) calendar days after taking
such possession and receiving the appropriate Wal-Mart shipping and invoicing
documentation in substantially the form attached as Exhibit C, Load Summary
Sheet or as the Parties otherwise agree, Contractor shall pay Wal-Mart in full
for Merchandise, by wire transfer or other method acceptable to Wal-Mart.

 

3.                                       Tender; Pick Up by Contractor; Level of
Service.  As the parties may agree, Contractor shall provide and maintain an
adequate number of trailers at each Return Center onto which Wal-Mart will load
the Merchandise. If trailers are not available when needed by a Return Center,
the Contractor agrees that it will provide any trailers requested by a Return
Center within twenty-four (24) hours of notification by Wal-Mart. Wal-Mart will
use commercially reasonable efforts to maximize the physical load capacity of
each trailer. Wal-Mart

 

1

--------------------------------------------------------------------------------


 

shall notify Contractor by email/telephone/fax when any trailer(s) are loaded
and available for transport. Contractor agrees that it will pick up and
transport trailer(s) within forty-eight (48) hours of such notice (“Level of
Service”). Wal-Mart shall tender the Merchandise to Contractor at the Return
Center(s), at which time Contractor shall take and accept possession of the
Merchandise. [***]. [***]. [***].

 

4.                                       Title and Risk of Loss.   Unless
otherwise agreed to by the Parties on an Exhibit A, Scope of Salvaged
Merchandise, title and risk of loss with respect to the Merchandise shall pass
to Contractor upon transfer of possession of such Merchandise to Contractor at
the Facility.

 

5.                                       As-Is, Where-Is, With All
Faults.   Contractor understands and acknowledges that Merchandise is being sold
on a liquidation or salvage basis by Wal-Mart, and therefore, such Merchandise
will be damaged, defective, impaired and/or expired to varying degrees affecting
marketing, sale, distribution and disposal. Accordingly, Contractor’s purchases
of Merchandise pursuant to this Master Contract is on an “As-Is, Where-Is, With
All Faults” basis. WAL-MART MAKES NO WARRANTIES AND SPECIFICALLY DISCLAIMS ANY
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANDISE OR ITS MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. NO IMPLIED WARRANTY ARISING BY USAGE OF TRADE,
COURSE OF DEALING OR COURSE OF PERFORMANCE IS GIVEN BY WAL-MART OR SHALL ARISE
BY OR IN CONNECTION WITH THIS MASTER CONTRACT AND/OR WAL-MART AND/OR
CONTRACTOR’S CONDUCT IN RELATION THERETO OR TO EACH OTHER AND IN NO EVENT SHALL
WAL-MART BE LIABLE ON ANY SUCH WARRANTY WITH RESPECT TO ANY MERCHANDISE.
CONTRACTOR ACCEPTS ALL MERCHANDISE IN ACCORDANCE WITH THIS MASTER CONTRACT ON AN
“AS IS, WHERE IS, WITH ALL FAULTS” BASIS. Contractor further acknowledges and
agrees that the warranties and/or guaranties of any supplier that provided the
Merchandise shall not transfer with the Merchandise. Notwithstanding the above,
Wal-Mart warrants that its has good title to the Merchandise, free of liens and
encumbrances.

 

6.                                       Restriction on Disposition of
Merchandise.   (a) Contractor shall not transport, store, market, sell,
distribute or dispose of any Merchandise in any country in violation of U.S. law
or anywhere in violation of local, state or federal law. It is the sole
responsibility of Contractor to adhere to all state and federal requirements for
transport and storage of the Merchandise and further marketing, sale,
distribution and disposal of the Merchandise.

 

(b)   Contractor shall not sell, lease or otherwise transfer, market, distribute
or dispose of any of the Merchandise, unless Contractor first demanufactures
such Merchandise, including any Merchandise to be sold outside of the United
States. For purposes of this Master Contract, “demanufacture” means, In
accordance Wal-Mart’s specifications, either (a) to remove all of the
identifying marks, including, but not limited to, manufacturer’s or retailer’s
names, logos, serial numbers, UPC numbers, RA numbers, and other identifying
marks (including but not limited to tags, labels, price stickers, bar codes, or
other carton or packaging markings) from the packaging, or (b) to clearly and
conspicuously mark the packaging so that it is readily apparent and obvious that
the Merchandise has been through a salvage process. Contractor agrees to further
demanufacture the Merchandise by making a vertical mark through the bar code of
the Merchandise. The failure of Contractor to demanufacture any of the
Merchandise shall be considered a material breach and default by Contractor of
this Master Contract and grounds for termination of this Master Contract by
Wal-Mart pursuant to section 8 below.

 

(c)   With regard to electronic Merchandise purchased under this Master
Contract, Contractor shall not sell, lease or otherwise transfer, market,
distribute or dispose of electronic Merchandise without first reformatting or
otherwise totally crasing any personal data stored in the memory of the
electronic device based on the Department

 

2

--------------------------------------------------------------------------------


 

of Defense (DOD) regulation 5220-22.M, paragraph 8-306. The failure of
Contractor to erase or otherwise remove electronic Merchandise of any and all
date, personal or otherwise, stored thereon shall be considered a material
breach of this Master Contract and grounds for immediate termination of this
Master Contract by Wal-Mart.

 

7.                                       Restriction on Advertising.    Unless
otherwise required by law or by order of the court, Contractor shall not under
any circumstances (i) identify Wal-Mart or any of its affiliates or divisions as
the source of the Merchandise; (ii) advertise or market the Merchandise using
any name relating to Wal-Mart or any of its divisions or affiliates, including
but not limited to Sam’s Club, or any of its or their private labels, in any
manner; (iii) make reference to Wal-Mart or any of its affiliates or divisions
in any signing or advertising; (iv) make reference to a membership warehouse as
the source of the Merchandise; or (v) advertise or market the Merchandise using
any name related to Wal-Mart’s suppliers.

 

8.                                       Term: Termination.      The term of
this Master Contract shall commence on the Effective Data stated above and shall
continue for a period of five (5) years from the Effective Date (the “Term),
subject to termination pursuant to subsection 8(a) or (b) below. Absent any
affirmative action by the parties, at the end of the Term, this Master Contract
shall continue on a month to month basis until terminated by either Party in
accordance with this Master Contract.

 

(a)                                  For Cause.  Either Party may terminate one
or more Scopes of Salvaged Merchandise or the Master Contract immediately upon
default by the other Party (the “Defaulting Party”). Events of default by the
Defaulting Party shall include, but not be limited to:

 

(1)                                  Failure by the Defaulting Party to pay any
undisputed amount within five (5) days of written notice of the late payment by
the Non-Defaulting Party;

 

(2)                                  The filing by the Defaulting Party or its
parent company of any petition or answer seeking, consenting to, or acquiescing
in reorganization, arrangement, adjustment, composition, liquidation,
dissolution or similar relief or proceedings under any bankruptcy act,
insolvency law or any law for the relief of debtors, or the filing by a third
party of any involuntary proceedings under any bankruptcy act, insolvency law
which is not dismissed within 30 days (collectively “Insolvency Default”);

 

(3)                                  The Defaulting Party or its parent company
makes an assignment for the benefit of its creditors;

 

(4)                                  The Defaulting Party or its parent company
institutes proceedings for the appointment or application of a receiver for a
majority of its assets or substantial part of its business;

 

(5)                                  A material breach or failure by the
Defaulting Party of its respective obligations, covenants, duties,
representations or warranties under any Scope of Salvaged Merchandise or this
Master Contract, which either (i) is not cured in a timely manner pursuant to
subsection 8(b) below, (ii) cannot be cured, or (iii) is not subject to being
cured hereunder, including clauses (1), (2), (3) or (4) above or pursuant to
section 3 regarding the failure by Contractor to pick up trailers or pursuant to
section 6 (c) regarding the failure by Contractor to handle electronic
Merchandise as specified. Upon any material breach or failure by Contractor
under any Scope of Salvaged Merchandise or this Master Contract, Wal-Mart may
(i) immediately terminate one or more of the Scopes of Salvaged Merchandise
and/or this Master Contract, in whole or in part (including, without limitation,
one or more Scopes of Salvaged Merchandise), upon written notice to Contractor
and/or (ii) pursue any legal remedies it may have under applicable law or
principles of equity relating to such breach or failure by Contractor.

 

(b)                                 Notice and Opportunity to Cure.   Upon
written notice of default under clause (5) of subsection 8(a) above (but
excluding sub-clauses (ii) and (iii) of such clause (5)), the Defaulting Party
shall have thirty (30) days after receipt of such notice to cure such default;
provided, however, that where such default cannot reasonably be cured within
such thirty (30) day period, if the Defaulting Party has been proceeding
promptly to cure such default and prosecute such cure with due diligence, the
time for curing such default shall be extended for a reasonable period of time
as may be necessary to complete such cure. Any default pursuant to clauses (1),
(2), (3) or (4) shall not be subject to cure. The Non-Defaulting Party at its
option may waive any event of default in writing. Upon the failure by the
Defaulting Party to timely cure any such default after notice thereof, the
Non-Defaulting Party may

 

3

--------------------------------------------------------------------------------


 

(i) take such action as it determines, in its sole discretion, to be necessary
to correct the default, (ii) terminate one or more Scopes of Salvaged
Merchandise or this Master Contract, as amended herein, and/or (iii) pursue any
legal remedies it may have under applicable law or principles of equity relating
to such breach.

 

(e)                                  Effect of Termination. A termination of
this Master Contract in its entirety shall, automatically and without further
notice, be deemed a termination of all outstanding Scopes of Salvaged
Merchandise hereunder, Subject to section 12, termination of one or more Scopes
of Salvaged Merchandise or this Master Contract is without prejudice to any
other rights or remedies of the Parties and is without liability for any loss or
damage occasioned by the termination. Termination of one or more Scopes of
Salvaged Merchandise or this Master Contract does not release either party from
any liability which, at the time of termination, has already accrued to the
other Party, or which may accrue as a result of any act or omission prior to
termination or from any obligation which is expressly stated to survive the
termination.

 

9.                                       No Exclusives; No Guaranty of Volumes:
No Reliance on Oral Representations or Promises. Except as otherwise agreed to
by the Parties on a particular Exhibit A, Scope of Salvaged Merchandise,
Contractor acknowledges and agrees that the offer of Merchandise by Wal-Mart is
on a non-exclusive basis. Contractor further acknowledges and agrees that
Wal-Mart is not guaranteeing a minimum quantity or a continuous flow of
Merchandise to Contractor. Except as may be agreed to by the Parties on a
particular Exhibit A, Scope of Salvaged Merchandise, this Master Contract does
not create any exclusive right in favor of Contractor, or any obligation on the
part of Wal-Mart to make available to Contractor any particular Merchandise or
volume of Merchandise, or any obligation on the part of Contractor to purchase
any particular Merchandise or volume of Merchandise.  Any
expenditures, Investments, or commitments made by Contractor in reliance on any
present or future business from Wal-Mart pursuant to this Master Contract, any
Scope of Salvaged Merchandise or otherwise are done at Contractor’s own risk and
without any obligation whatsoever from Wal-Mart.

 

10.                                 Insurance.   Contractor shall keep in force
and effect at all times during this Master Contract, with a company or companies
acceptable to Wal-Mart, the following minimum insurance coverages:

 

(a)                                  Workers’ Compensation and Employers’
Liability coverage as required by law;

 

(b)                                 Commercial General Liability coverage
including Contractual Liability on an occurrence basis with minimum limits of
$1,000,000 per occurrence and $2,000,000 aggregate; and

 

(c)                                  Business Automobile Liability coverage for
all vehicles (including owned, non-owned, and hired vehicles) on an occurrence
basis with combined single limit per occurrence of not less than $2,000,000.

 

Each policy listed in subsections b, and c. above shall name Wal-Mart
Stores, Inc., its subsidiaries and its affiliates as additional insureds and
contain a waiver of subrogation. Contractor shall provide at least thirty (30)
days’ written notice prior to any cancellation of any policy of insurance
maintained hereunder. Contractor’s insurance shall be primary, non-contributory,
and not excess coverage. Contractor shall provide Wal-Mart with evidence
satisfactory to Wal-Mart of the existence of insurance in compliance with the
provisions of this Master Contract. Contractor shall also provide Wal-Mart with
one or more certificates of insurance evidencing the coverages required by this
Agreement upon the renewal of replacement of a required insurance policy in
effect during the term of this Agreement and at any other time as Wal-Mart may
request. The failure to comply with this Section 10 shall be considered a
material breach.

 

11.                                 Indemnity.   Contractor shall at all times
indemnity, defend and hold harmless Wal-Mart and any subsidiaries and
affiliates, and its and their respective successors, assigns, transferees,
officers, directors, agents and employees (“Indemnified Parties”) against and
from any and all lawsuits, claims, actions, expenses (including reasonable
attorney’s fees and costs), damages (including punitive, consequential and
exemplary damages), losses, obligations, fines, penalties, corrective action
costs, liabilities, and liens (including, without limitation, claims for
personal injury (even if solely emotional in nature), death and damage to
property) (“Claims”) arising out of or related to any Merchandise, this Master
Contract or the acts or omissions of Contractor, its employees, agents,
subcontractors or representatives, including without limitation (1) any acts,
omissions, negligence or willful

 

4

--------------------------------------------------------------------------------


 

misconduct of Contractor, its employees, agents, representatives, suppliers or
subcontractors in connection with the sale of the Merchandise, (2) any breach,
violation or default by Contractor of this Master Contract or any Scope of
Salvaged Merchandise, or (3) any lien, security interest, claim or encumbrance
in favor of any person or entity by reason of having provided labor, materials
or equipment relating to Contractor’s obligations under this Master Contract,
except to the extent that such Claims arise solely out of the negligence or
willful misconduct of the Indemnified Parties. The provisions of this Paragraph
shall survive cancellation, termination, or expiration of this Agreement and
until all matters are fully and finally barred by applicable law.

 

The Indemnified Parties shall notify Contractor of the assertion, filing or
service of any Claim that is or may be covered by this indemnity; and Contractor
shall Immediately take such action as may be necessary or appropriate to protect
the interests of the Indemnified Parties. If Contractor unreasonably delays in
its acceptance of the tender of defense and indemnity, Wal-Mart may engage
counsel to defend its interest and Contractor agrees to pay for such fees and
costs incurred. If the Indemnified Parties, in their reasonable discretion,
shall determine that counsel selected by Contractor has not or cannot adequately
represent the Indemnified Parties’ interests or appears unwilling or unable to
do so, the Indemnified Parties may replace such counsel with other counsel of
the Indemnified Parties’ own choosing. In such event, any and all fees and
expenses of the Indemnified Parties’ new counsel, together with any and all
expenses or costs incurred on account of the change of counsel, shall be paid or
reimbursed by Contractor as part of its indemnity obligation hereunder. The
Indemnified Parties shall at all times have the right to direct the defense of,
and to accept or reject any offer to compromise or settle, any Claim asserted
against the Indemnified Parties. Contractor’s indemnification obligations set
forth in this Agreement (i) are independent of, and will not be limited by, each
other or any insurance obligations in this Agreement (whether or not compiled
with) or damages or benefits payable under workers’ compensation or other
statutes, and (ii) are not diminished or limited in any way by any insurance
carried in whole or in part by Wal-Mart, which shall in all cases function in
excess of these indemnification obligations.

 

Further, Contractor agrees to execute a release related to the Merchandise
attached hereto as Exhibit B.

 

The failure to comply with this Section 11 shall be considered a material
breach.

 

12.                                 Limitation on Damages.  In no event shall
Wal-Mart be liable for any incidental or consequential damages, including
without limitation loss of profits or business or other consequential or
indirect damages, even if Wal-Mart has been advised by Contractor of the
possibility of such damages.

 

13.                                 Inspections and Audits.  Wal-Mart shall have
the right, but not the obligation, to conduct inspections of Contractor’s
business records and premises without notice. Contractor agrees to permit
Wal-Mart and its employees or agents to conduct such scheduled or unannounced
inspections of Contractor’s operations, provided however that Wal-Mart shall not
be obligated to perform such inspections.

 

Contractor shall maintain records of Merchandise detailing Merchandise received,
shipped, sold, damaged, inventory on hand, and any other information Wal-Mart
deems appropriate relating to Contractor’s activities under this Master
Contract, including but not limited to just and true books, records and accounts
on its facility, showing the actual costs and expenses incurred by Contractor in
connection with its services and the work to be performed hereunder. Wal-Mart
shall have the right, but not the obligation, from time to time to review all
such books, records and accounts of Contractor relating to purchases of
Merchandise by Contractor pursuant to this Master Contract. Upon request,
Contractor shall make any and all such records available to Wal-Mart and its
auditors, attorneys or other representatives and shall otherwise cooperate fully
with Wal-Mart and its representatives in connection with any such audits.
Wal-Mart’s audit rights shall extend two years after termination of this Master
Contract. The failure to reasonably comply with notice of a request to examine
or audit books shall be considered a material breach. For purposes of this
clause “reasonable” shall mean providing access to such books, records and
accounts within twenty-four (24) hours of receipt of notice from Wal-Mart.

 

14.                                 Compliance with Laws.  Contractor shall
comply with all federal, state, and local laws applicable to providing the
Services and its obligations hereunder, including but not limited to, all
applicable immigration laws, child labor laws, and any other applicable labor or
employment law. Contractor shall obtain all necessary

 

5

--------------------------------------------------------------------------------

 

permits and licenses required by law to handle and sell the Merchandise and will
keep same in effect throughout the pendency of this Agreement. In the event that
Contractor is unable to sell the Merchandise, Contractor shall dispose of the
Merchandise in compliance with all applicable federal, state and local laws and
regulations, including but not limited to applicable environmental laws and
regulations. The failure to comply with this Section 15 shall be considered a
material breach.

 

15.           Independent Contractors. The relationship between the Parties is
that of independent contractor business entities dealing with each other at
arms’ length. It is understood and agreed to by the Parties hereto that nothing
in this Master Contract shall be interpreted as forming a joint venture,
partnership or association between the Parties. Neither Party has, and neither
party shall seek to exercise, any control or any right of control over the
employees of the other Party. Each Party shall be solely responsible for the
hiring, firing, promotion, demotion, rates of pay, benefits and other terms and
conditions of employment of its employees, and the other Party shall have no
rights or obligations whatever in that regard.

 

16.           Reporting.             At the conclusion of each calendar quarter
of the Master Contract, Contractor will provide to Wal-Mart a report specifying
by each month of that quarter the total volume by per cent (%) of tonnage that
has been processed to any waste stream. In the same manner, Contractor will also
delineate the per cent (%) of tonnage by type of waste stream, i.e. solid,
hazardous waste to energy or incineration, etc.

 

17.           Miscellaneous Terms and Conditions.

 

a.             Notices. All notices and other communications required or
permitted under this Master Contract shall be in writing delivered by hand,
prepaid commercial courier or certified mall, return receipt requested, postage
prepaid, to the address of the other Party as printed above.

 

b.             Modification. No conditions, usage of trade, course of dealing or
performance, understanding or agreement purporting to modify, vary the terms or
conditions of this Master Contract shall be binding unless hereafter made in
writing and signed by an authorized representative of each Party. This Master
Contract may be amended or modified only by a writing signed by both Parties.

 

c.             No Assignment. Contractor may not factor, pledge or otherwise
assign any of its rights or its payment obligations under this Master Contract
without the express written consent of Wal-Mart prior to any such assignment.
Any actual or attempted assignment, factoring, hypothecation or pledge by
Contractor of this Master Contract shall be deemed a material breach. Any change
in the direct or indirect ownership or control of more than fifty percent (50%)
of the outstanding stock or ownership interests of Contractor during any twelve
(12) consecutive calendar month period shall be deemed an assignment for
purposes of this Agreement. Wal-Mart may assign this Master Contract to any
subsidiary or affiliate entity. This Master Contract shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the Parties hereto.

 

d.             Severability. If any provision of this Master Contract is
determined to be invalid or unenforceable by any court of competent jurisdiction
or any governmental authority, such provision will be treated as severable and
shall neither invalidate nor render unenforceable any other provision of this
Master Contract, whether similar or not. Upon such determination the invalid or
unenforceable provision shall be modified or amended, if possible, in a manner
to affect the intent of the Parties and accomplish the purpose of this Master
Contract.

 

e.             Non-Waiver. No delay or failure to exercise any right under this
Master Contract shall impair any such right or be construed to be a waiver
thereof. No waiver shall be effective unless in writing signed by the Party
waiving. A waiver of a right on one occasion shall not be deemed to be a waiver
of such right on any other occasion.

 

f.              Force Majeure. Contractor and Wal-Mart shall be excused for the
period of any delay in the performance of any obligations when prevented from so
doing by causes beyond their control, including

 

6

--------------------------------------------------------------------------------


 

civil commotion, governmental regulations or controls (but excluding failures to
comply with applicable law and labor disputes), fire or other casualty,
inability to obtain any material or services or acts of God. If either Party
relies on this clause as a reason for delay, they must notify the other Party in
writing and provide an action plan intended to mitigate any occasioned delay.

 

g.             Governing Law; Jurisdiction; Venue,  This Master Contract shall
be governed by and construed in accordance with the laws of the State of
Arkansas, without regard to the internal law of Arkansas regarding conflicts of
laws. The Parties mutually consent and submit to the jurisdiction of the federal
and state courts of Arkansas, and agree that any action, salt or proceeding
concerning this Master Contract shall be brought only in the federal or state
courts of Arkansas. The Parties mutually acknowledge and agree that they will
not raise, in connection with any such suit, action or proceeding brought in any
federal or state court of Arkansas, any defense or objection based upon lack of
personal jurisdiction, improper venue, inconvenience of forum. The Parties
acknowledge that they have read and understand this clause and agree willingly
to its terms.

 

h.             Counterparts. This Master Contract may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart may be
executed by facsimile signature and such facsimile signature shall be deemed an
original.

 

i.              Publicity. Contractor shall not use the name, logo, trademarks
or trade names of  Wal-Mart in publicity releases, promotional material,
customer lists, advertising, marketing or business-generating efforts, whether
written or oral, without obtaining Wal-Mart’s prior written consent, which
consent shall be given at Wal-Mark’s sole discretion.

 

j.              Confidentiality. The Parties recognize that, in the course of
their dealings, each may come into possession of information relating to the
business of the other which is not generally known in the industry, which
reasonably or logically may be considered to be confidential or proprietary and
which might reasonably be expected to do harm to the other if divulged
(“Confidential Information”). The Parties agree that this Confidential
Information will be used only for purposes of this Master Contract and that no
such Confidential Information, Including without limitation the provisions of
the Master Contract, will be disclosed by the Receiving Party, its agents or
employees without the prior written consent of the other Disclosing Party,
except as may be necessary by reason of legal, accounting or regulatory
requirements beyond the reasonable control of the Resolving Party, Confidential
Information of a Disclosing Party shall no longer be subject to the foregoing
restrictions if it is or becomes available to the public through no fault of the
Receiving Party or the Receiving Party’s directors, officers, employees, agents,
attorneys, accountants or representatives, or if it is otherwise known to the
Receiving Party as shown by written records of the Receiving Party at the time
or disclosure of the Confidential Information through the relationship between
the Parties. In the event the Receiving Party is required by law, regulation,
stock exchange requirement or legal process to disclose any of the Confidential
Information, the Receiving Party agrees to (i) give Disclosing Party, to the
extent possible, advance notice prior to disclosure so the Disclosing Party may
contest the disclosure or seek a protective order, and (ii) limit the disclosure
to minimum amount that is legally required to be disclosed. The provision of
this Section 17 (i) will survive termination, for any reason, of this Master
Contract. The failure to comply with this Section 17 (j) shall be considered a
material breach.

 

k.             Total Aggregate Business. Wal-Mart may request at any time a
statement from Contractor which specifies the percentage of its total revenues
for any relevant time period from services provided to Wal-Mart or any of its
subsidiaries.

 

l.              Survival of Provisions. The expiration or termination of this
Master Contract or any Scope of Salvaged Merchandise shall not affect the
provisions, and the rights and obligations set forth therein, which  either
(i) by their terms state or evidence the intent of the Parties that the
provisions survive the expiration or termination, or (ii) must survive to give
effect to the provisions.

 

7

--------------------------------------------------------------------------------


 

m.            Attorney’s Fees.  In the event of any action or proceeding brought
by either Party against the other under this Agreement or any Scope of Work, the
prevailing Party will be entitled to recover reasonable costs and expenses,
including court costs and reasonable attorneys’ fees.

 

n.             Subcontractors. Contractor shall not subcontract or delegate to
any person the right or obligation to perform any Services, without the prior
written consent of Wal-Mart.

 

o.             Cross Default. If Contractor is in material breach of this
Agreement or any Scope of Salvaged Merchandise, Contractor shall be deemed to be
in material breach of any other contract that Contractor may have with Wal-Mart
or any of its affiliates. If Contractor is in material breach of any other
contract that it has with Wal-Mart or any of its affiliates, Contractor shall be
deemed to be in material breach of this Agreement and all of the Scopes of Work
then outstanding. In each case, Wal-Mart may pursue against Contractor any and
all remedies that Wal-Mart has at law or in equity.

 

p.             Captions and Headings. The captions and headings used in this
Agreement are used for convenience only and are not to be given and legal
effect.

 

q.             Interpretation. The Parties acknowledge that they have
participated jointly in the negotiation and drafting of this Agreement. In the
event and ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Unless the
context requires otherwise, all words used in this Agreement in the singular
number shall extend to and include the plural, all words in the plural number
shall extend to and include the singular and all words in any gender shall
extend to and include all genders.

 

r.              Further Assurances. Each Party agrees that it shall, from and
after the date of this Agreement, execute and deliver such other documents and
take such other actions as may  reasonably be requested to affect the
transactions contemplated hereunder.

 

s.             Injunctive Relief. Unless otherwise specified in this Agreement,
all rights, remedies and powers of a Party are irrevocable and cumulative, and
not alternative or exclusive, and shall be in addition to all other rights,
remedies and powers given hereby or any laws now existing or hereafter enacted.
Each Party acknowledges and agrees that if it breaches any obligations
hereunder, the other Party may suffer immediate and irreparable harm for which
monetary damages alone shall not be a sufficient remedy, and that in addition to
all other remedies that the nonbreaching Party may have, the nonbreaching Party
shall be entitled to seek injunctive relief, specific performance or any other
form of relief in a court of competent jurisdiction, including, but not limited
to, equitable relief, to remedy a breach or threatened breach hereof by the
breaching Party and to enforce this Agreement, and the breaching Party hereby
waives any and all defenses and objections it may have on grounds of 
jurisdiction and venue, including, but not limited to, lack of personal
jurisdiction and improper venue, and waives and requirement for the securing or
posting of any bond in connection with such remedy.

 

t.              Authority No Third Party Beneficiaries. By signing this Master
Contract, each signatory represents they have the actual authority to bind
themselves. Except for the Indemnified Parties, no Third Party Beneficiaries are
created by this Master Contract or any Scope of Salvaged Merchandise.

 

u.             Entire Agreement. This Master Contract constitutes the entire
agreement between the Parties with respect to the subject matter of this Master
Contract, and all prior and contemporaneous negotiations, agreements, course of
dealings and understandings are hereby superseded, merged and integrated into
this Master Contract. No oral statements, representations or prior written
matter relating to the subject matter of this Master Contract shall give rise to
any duties or covenants on the part of a Party, express or implied, other than
the duties and covenants expressly set forth herein. Any representation of a
Party’s employees

 

8

--------------------------------------------------------------------------------


 

or agents or any third party which is not incorporated in this Master Contract
shall not be binding upon such Party and should be considered as unauthorized.

 

IN WITNESS WHEREOF, the Parties have executed this Master Contract on the date
and year set forth below.

 

 

Wal-Mart Stores, Inc.

 

Contractor Jacobs Trading, LLC

 

 

 

By:

/s/ Tom Mars

 

By:

/s/ Howard Grodnick

Printed Name:

Tom Mars

 

Printed Name:

Howard Grodnick

Title:

EVP & CAO

 

Title:

President

Date:

5/27/11

 

Date:

MAY 13, 2011

 

9

--------------------------------------------------------------------------------

 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd., Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES

[***]

 

$[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise–Exclusive

 

Merchandise Description/Prices

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd., Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES

[***]

 

$[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the data and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

This scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th  St., Bentonville, AR 72716, and Jacobs trading, LLC, with offices at
8090 Excelsior Blvd., Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES

[***]

 

$[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd., Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart Contractor, which is incorporated by reference into and made a part of
this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES

[***]

 

$[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

 

[***] – [***] $[***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd, Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES

[***]

 

[***]

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc,
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd, Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
price listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES ([***])

[***]

 

[***] / [***]

 

 

[***] – [***] / [***]

 

 

[***] – [***] / [***]

 

 

[***] – [***] / [***]

 

 

[***] – [***] / [***]

 

 

[***] – [***] / [***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

15

--------------------------------------------------------------------------------

 

Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Merchandise Description/Prices

 

Tallied Products

 

This Scope of Salvaged Merchandise (the “Scope”) is made this 13th day of May,
2011, (“Scope Effective Date”) by and between Wal-Mart Stores, Inc.
(“Wal-Mart”), a Delaware corporation, with its principal place of business at
702 SW 8th St., Bentonville, AR 72716, and Jacobs Trading, LLC, with offices at
8090 Excelsior Blvd, Hopkins, MN 55343 (“Contractor”).

 

Wal-Mart and Contractor agree and contract as follows:

 

I.              This Scope of Salvaged Merchandise is subject to the terms of
that certain Master Merchandise Salvage Contract dated May 13, 2011, between
Wal-Mart and Contractor, which is incorporated by reference into and made a part
of this Scope (the “Contract”).

 

II.            Term. Unless otherwise agreed to by the Parties, this Scope shall
have a term of five (5) years and shall expire five (5) years from the Scope
Effective Date.

 

III.           Exclusivity. Subject to the terms of the Contract and for the
term of this Scope, Contractor shall have the exclusive right to purchase at the
prices listed the Merchandise described below in Section IV.

 

IV.           Wal-Mart agrees to sell and Contractor agrees to purchase as
follows:

 

MERCHANDISE DESCRIPTION

 

PRICES - See Attached Schedule 1

[***]

 

 

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

 

[***] – [***]

 

IN WITNESS WHEREOF, the Parties have executed this Scope on the date and year
set forth below.

 

Contractor: Jacobs Trading, LLC

 

Wal-Mart Stores, Inc.

By:

/s/ Howard Grodnick

 

By:

/s/ Tom Mars

Printed Name:

Howard Grodnick

 

Printed Name:

Tom Mars

Title:

President

 

Title:

EVP & CAO

Date:

May 13, 2011

 

Date:

5/27/11

Wal-Mart Supplier No.:

[***]

 

 

 

16

--------------------------------------------------------------------------------


 

Schedule 1 to Exhibit A

To

Master Merchandise Salvage Contract

 

Scope of Salvaged Merchandise - Exclusive

 

Tallied Liquidation

 

Description

 

Cost

[***]

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

 

 

[***]

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

 

 

[***]

 

 

[***]

 

$[***]

[***]

 

$[***]

 

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

 

 

 

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

 

 

[***]

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

[***]

 

Description

 

Cost

[***]

 

 

[***]

 

$[***]

 

17

--------------------------------------------------------------------------------


 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

 

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

[***]

 

$[***]

 

18

--------------------------------------------------------------------------------


 

Exhibit B

Release

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Jacobs Trading, LLC (“Releasor”) does hereby forever
release, relinquish, and discharge Wal-Mart Stores, Inc., its subsidiaries, and
affiliates (collectively, “Wal-Mart”), and its and their respective officers,
directors, partners, stockholders, members, managers, employees, successors, and
assigns from any and all claims, demands, damages, actions, proceedings, causes
of action, and or suits relating to or arising out of any business dealing
between Wal-Mart and Releasor related to the purchase of salvaged merchandise
from Wal-Mart and/or the Master Merchandise Salvage Contract dated May 13, 2011,
by and between Wal-Mart and Releasor, except that Releasor shall be entitled to
pursue any and all available remedies at law or in equity arising out of
Wal-Mart’s breach of its obligations to (1) provide good title to the
Merchandise, (2) comply with Sections 8, Term; Termination and 17 j.,
Confidentiality, (3) and provide exclusively as to the availability of the
Merchandise as agreed to in one or more Scopes of Salvaged Merchandise.

 

This release shall be binding upon and inure to the benefit of the Parties,
their successors and assigns.

 

Signed this 13th day of May, 2011.

 

 

Jacobs Trading, LLC (“Releasor”)

 

 

By:

/s/ Howard Grodnick

 

Printed Name:

Howard Grodnick

 

Title:

President

 

 

19

--------------------------------------------------------------------------------


 

Exhibit C

To

Master Merchandise Salvage Contract

 

Load Summary Sheet

 

PO #

 

Edit Link

 

RC #

 

Liquidator Name

 

Ship Date

 

Shipment Type

 

Carrier Name

 

Trailer Number

 

# of Pallets

 

Case Count

 

Units

 

Weight (lbs)

 

Liquidation BOL #

 

Bill of Lading #

 

Retail Value

 

Liquidator Charge

 

 

Walmart Confidential

 

20

--------------------------------------------------------------------------------
